                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION-DETROIT

IN RE:                                                          CHAPTER 13
Latitia McCree                                                  CASE NO: 19-53996-tjt
                                                                JUDGE: Tucker

                           Debtors.
______________________________________/

                                   ORDER CONFIRMING PLAN

          The Debtor’s Chapter 13 plan was duly served on all parties in interest. A hearing on
confirmation of the plan was held after due notice to parties in interest. Objections, if any, have been
resolved. The Court hereby finds that each of the requirements for confirmation of a Chapter 13 plan
pursuant to 11 U.S.C. §1325(a) are met.
          Therefore, IT IS HEREBY ORDERED that the Debtor’s Chapter 13 plan, as last amended, if at
all, is confirmed.
          IT IS FURTHER ORDERED that the claim of Walter A. Metzen, attorney for the Debtor, for
the allowance of compensation and reimbursement of expenses is allowed in the total amount of
$3,500.00 in fees and $0.00 in expenses, and that the portion of such claim which has not already
been paid, to-wit: $3,500.00 shall be paid by the Trustee as an administrative expense of this case to
be paid as an administrative expense of this case.
          IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all
property of the Debtor and this estate as required by law and contract.
          All filed claims to which an objection has not been filed are deemed allowed pursuant to 11
U.S.C. §502(a), and the Trustee is therefore ORDERED to make distributions on these claims
pursuant to the terms of the Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.
     IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]
     X Debtor’s plan payments shall increase to $1,843.58 per BI-WEEKLY, effective February 1, 2024,
     upon the completion of debtor’s retirement loan payments.
     X Toyota Motor Credit Corporation shall have a Class 5.1 Crammed Down claim with collateral valued
at $19,000.00 and interest of 6% per annum. The Trustee shall make equal monthly installment payments
on this claim of approximately $368.00 per month.

/s/Tammy L. Terry____          /s/ _Molly Simons____________          /s/ Walter Metzen
Tammy L. Terry, (P46254)       Sottile & Barile                       Law Offices of Walter A. Metzen
535 Griswold Street            Attorneys for Creditor                 Walter A. Metzen (P49779)
Suite 2100                     Toyota Motor Credit Corporation        Attorneys for Debtor
Detroit, MI 48226                                                     3156 Penobscot
(313) 967-9857                                                        645 Griswold
                                                                      Detroit, MI 48226
                                                                      (313) 962-4656
                                                                      detroitbankruptcylawyer@gmail.com



Signed on December 21, 2019




   19-53996-tjt     Doc 20      Filed 12/21/19      Entered 12/23/19 06:31:51         Page 1 of 1
